Citation Nr: 1317390	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for a left knee disorder, to include a left knee replacement.  

3.  Entitlement to service connection for a right hip disorder, to include a hip replacement, secondary to a left knee disorder. 

4.  Entitlement to service connection for a left hip disorder, to include a hip replacement, secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in August 2009 and at a hearing before the Board in January 2011.

In March 2011 and October 2012, the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have a throat disorder which is attributable to active duty service.

2.  The Veteran does not have a left knee disorder which is attributable to active duty service.

3.  The Veteran does not have a right hip disorder that is attributable to active duty service or was caused or made worse by a service-connected disability.  

4.  The Veteran does not have a left hip disorder that is attributable to active duty service or was caused or made worse by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's does not have a throat disorder that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The Veteran's does not have a left knee disorder that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The Veteran does not have a right hip disorder that is the result of disease or injury incurred in or aggravated during active service and right hip disorder is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

4.  The Veteran does not have a left hip disorder that is the result of disease or injury incurred in or aggravated during active service and left hip disorder is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2008, May 2009, March 2010, April 2011, May 2011, September 2011, and October 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Throat Disorder

The Veteran claims that he has a throat disorder as a result of an injury incurred in service.  

The Veteran's service treatment records (STRs) reflect that clinical evaluation of the Veteran's mouth and throat were normal at his April 1967 entrance examination.  He denied ear, nose, and throat trouble on a report of medical history form prepared in conjunction with the entrance examination.  The Veteran reported a sore throat in October 1967 and was treated with Cepacol mouthwash and lozenges.  The Veteran's April 1970 separation examination reflects that clinical evaluation of the Veteran's mouth and throat were normal.  The Veteran denied ear, nose, and throat trouble on a report of medical history form prepared in conjunction with the separation examination.

VA outpatient treatment reports dated from August 2004 to February 2010 reflect that the Veteran reported at past medical history of gastroesophageal reflux disease (GERD) in August 2004.  Physical examination of the ear, nose, and throat was noted to be normocephalic.  The Veteran also reported a "choking sensation since an injury in the military" in October 2009.  The Veteran's mouth and throat were normal at that time.  No throat disorder was diagnosed at that time although "chronic intermittent choking problems since the military" was noted.  In February 2010, the Veteran reported intermittent choking sensation since service with no shortness of breath.  No throat disorder was diagnosed at that time.    

Private treatment reports from T. Sobey, M.D., Mesquite Community Hospital, Mesquite Orthopedic Clinic, K. Lang, M.D., are negative for any reference to treatment for a throat disorder.  

Associated with the claims file is a statement from the Veteran dated in August 2004.  The statement indicates that the Veteran was practicing hand to hand combat in basic training and during maneuvers he was put in a choke hold and passed out. He indicated that he went to sick call on three occasions for throat problems during service.  A fellow service member signed the statement and indicated that he witnessed the Veteran's injury in service.  

At an August 2009 hearing before a DRO, the Veteran testified that he was practicing hand to hand combat during basic training and was rendered unconscious.  He reported that he felt like he had a sore throat all the time following the incident in service.  He indicated that he sought treatment at sick call three times and was treated with mouth wash.  

At a January 2011 hearing before the Board, the Veteran testified that he was engaged in hand to hand combat training during basic training and during a demonstration he was choked and passed out.  He reported that he woke up the next day with a sore throat and went to sick call on three occasions and was treated with mouth wash on each occasion.  The Veteran testified that he did not seek any further treatment for his throat in service and following service he was not been treated for his throat specifically.  He indicated that he had discomfort and trouble sleeping for which he was prescribed Prozac.  He reported that he had a full body x-ray in 1979 and was informed he had a bone spur floating around in his neck.  The Veteran testified that his throat disorder was manifested by a choking sensation that affects his sleep.  The Veteran did not specify a diagnosis for his throat disorder.  

At a July 2012 VA examination, the examiner reviewed the Veteran's claims file and conducted a physical examination of the Veteran.  The examiner diagnosed the Veteran with a "larynx or pharynx condition" and opined that the claimed condition was less likely than not incurred in or caused by the in-service injury.  The examiner indicated that following a review of the claims file, in-service and post-service treatment records, obtaining a medical history from the Veteran, and performing a physical examination that the claimed condition was not related to service because there was no diagnosed throat condition or residuals of a throat condition noted.  

At an October 2012 addendum examination, the July 2012 VA examiner indicated that the Veteran does not now have nor has he ever been diagnosed with a sinus, nose, throat, larynx, or pharynx condition.  The Veteran reported that while in basic training he was practicing hand to hand combat and his drill sergeant choked him while demonstrating a choke hold.  The examiner indicated that the Veteran had a "larynx or pharynx condition" but stated that the Veteran had no harsh voice while speaking and no obvious difficulty swallowing.  She indicated that there did not appear to be any problem with the Veteran's throat and he appeared in no distress and did not appear to have any throat problems.  The examiner concluded that there was no evidence on examination of any laryngeal or pharyngeal permanent injury.  The examiner concluded that the Veteran's claimed condition was less likely than not incurred in or cause by the claimed in-service injury.  The examiner acknowledged the Veteran's report of injury in service and his symptoms since service but noted that while he has reported a choking sensation at VA, ear, nose and throat examinations at those times showed no pathology of the throat, larynx, or pharynx and did not document any suspicion of any such pathology and no referral to any specialist for throat or choking problems.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a throat disorder.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows a report of a sore throat in service and a choking sensation at VA.  However, no throat disorder was diagnosed at any time during service or since service.  While the VA examiner noted a larynx or pharynx condition, she specifically found that based upon a review of the claims file, relevant treatment records, and physical examination of the Veteran, there was no objective evidence of a throat disorder.  The examiner bolstered this conclusion with relevant physical findings and concluded that the claimed throat disorder was not incurred in or aggravated by the Veteran's active duty service.  Therefore, service connection for a throat disorder is not warranted.  

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran has sought treatment for reports of a choking sensation since service, the fact remains that he has not been diagnosed with a throat disorder.  

In the absence of a diagnosis of a throat disorder related to the Veteran's active duty service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's statements of record in which it was alleged that the Veteran's throat symptoms began after an injury in service.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, such as the symptoms of his claimed disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences trouble swallowing, the competent medical evidence does not substantiate a diagnosis of a disability of the throat based on physical findings or objective testing at any time.  The competent medical evidence of record, which the Board finds more persuasive because of the examiner's reliance on physical findings shows that a diagnosis of a disability of the throat is not warranted. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

B.  Left Knee Disorder

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2012).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2012).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Veteran contends that he had a left knee disorder at his entrance to service which was permanently worsened by his active duty service.  

The Veteran's STRs reflect that the Veteran was noted to have a four inch "ops" [operation] scar of the left knee on his April 1967 entrance examination.  Clinical evaluation of the lower extremities was normal at that time.  The Veteran reported a "trick" or locked knee on a report of medical history form prepared in conjunction with the entrance examination.  A physician noted that that knee cartilage was removed in 1963.  The Veteran denied locking, effusion, and instability and there was no current disease (NCD) noted.  The Veteran's April 1970 separation examination reflects that the Veteran had a four inch scar on the left knee.  Clinical evaluation of the lower extremities was normal at that time.  He reported a "trick" or locked knee on a report of medical history form prepared in conjunction with the separation examination.  The examiner noted a trick left knee, cartilage removed, 1963, no locking or effusion, condition has never required a profile.  

VA outpatient treatment reports dated from August 2004 to February 2010 do not include any reference to the Veteran's left knee disorder.    

Private treatment reports from T. Sobey, M.D., dated from February 2005 to January 2006 reflect that the Veteran was diagnosed with severe degenerative joint disease of the left knee in February 2005.  He was noted to have sustained a football injury in the 1970s and underwent a left knee meniscectomy at that time.  In August 2005, the Veteran was noted to have undergone a total left knee replacement.  

 Private treatment reports from Mesquite Community Hospital reflect that the Veteran underwent a left knee total replacement in August 2005.  

Private treatment reports from Mesquite Orthopedic Clinic reflect that the Veteran underwent physical therapy for his left knee in July and August 2005, prior to his left knee replacement surgery.  

A November 2002 statement from K. Lang, M.D., is negative for any reference to a left knee disorder.    

At an August 2009 hearing before a DRO, the Veteran testified that he had surgery to remove cartilage on his left knee prior to entering service.  He indicated that he reported a stiff knee at his entrance to service.  The Veteran testified that he reported trouble with his knee during service but the medics told him not to complain.  He stated that he believes that his active duty service aggravated a pre-existing knee injury because he was not given proper medical attention.  

At a January 2011 hearing before the Board, the Veteran testified that he initially injured his left knee playing football in 1963 or 1964 when he tore cartilage.  He stated that he ended up having cartilage removed from his knee a year later and recovered in a cast for six weeks and had no therapy after the cast was removed.  He indicated that he had a stiff knee thereafter.  The Veteran testified that he was always advised not to complain about his knee in service during any physical testing.  He stated that his knee bothered him during basic training.  The Veteran indicated that he sought treatment for his knee after service.  He reported that he had a left knee replacement in 2005.  He indicated that his doctor told him his military service aggravated his left knee condition.  

At a July 2012 VA examination, the examiner reviewed the Veteran's claims file and diagnosed the Veteran with status post left knee total replacement in August 2005 and bilateral degenerative arthritis of both knees.  The Veteran reported that he initially injured his knee prior to service playing football and had surgery to remove cartilage.  He indicated that he did not want to get a profile during service because he did not want to be criticized.  He indicated that his knee hurt during service when he was required to perform deep knee bends and long marches.  He worked as a diesel mechanic following service.  The Veteran stated that the physical training during service caused it to worsen during service.  Following a physical examination including x-rays, the examiner opined that the Veteran's left knee disability was less likely than not aggravated by service.  He reported that the knee disability was most likely aggravated by the Veteran's post-service work as a diesel mechanic for many years.  The examiner noted that the Veteran provided little history of evidence of a worsening of his knee during service and instead reported problems with lifting, welding, squatting, and working on diesel engines following service.  The examiner concluded that it is more likely that the left knee disability was affected by the Veteran's post-service occupation.  

At a January 2013 VA examination, the examiner reviewed the claims file and performed a clinical evaluation of the Veteran.  The examiner indicated that following a review of the claims file, review of history provided by the Veteran, and clinical examination of the Veteran, the Veteran's left knee disorder was less likely than not permanently aggravated by service and the natural progression of the disorder was not altered or worsened by any event that occurred during service.  The examiner's rationale for the opinion was that the Veteran's entrance examination clearly and unmistakably shows that the Veteran had a left knee scar prior to entering service.  Additionally, the Veteran reported a trick or locked knee on a report of medical history form and the examiner noted that no disease was present.  The separation examination clearly shows that the left knee scars still present and the Veteran again indicated that he had a trick or locked knee.  The examiner noted that there was no change in the Veteran's condition from the entrance examination to separation examination.  The examiner noted that while the Veteran sought treatment for other complaints during service, the records do not reflect any complaints related to his left knee.  The examiner indicated that while it is possible that there was an aggravation or re-injury of the Veteran's knee, the clear and unmistakable evidence of record documents no worsening of the pre-existing left knee disorder.  The examiner noted that the Veteran provided a lengthy discussion about his knee problems occurring during his civilian job at his July 2012 examination.  The examiner noted that post-service treatment reflect re-injury or aggravation of the left knee due to manual labor in the civilian sector.  The examiner concluded that the pre-existing left knee injury more likely than not was aggravated by the Veteran's post-service civilian occupation.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left knee disorder.  

While a left knee disability was not specifically diagnosed at the Veteran's entrance to service, a left knee operation scar was noted and the examiner indicated that the Veteran had cartilage removed from his knee prior to service.  Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran's condition existed prior to service.  However, the Board can conclude that the presumption of aggravation has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  38 C.F.R. § 3.306 (2012).

The Board finds that the competent medical evidence of record supports the finding that the Veteran's condition did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

The Veteran entered service with a "trick" or locked left knee per his report of medical history form.  There is no evidence to suggest that the Veteran experienced any injury to his knee during his period of active duty nor is there any evidence that the Veteran sought treatment for a left knee disability at any time during service.  As noted, the Veteran's entrance examination documents an operation scar on the left knee and the report of medical history form indicates that cartilage was removed prior to service and the Veteran denied locking, effusion, and instability at his entrance to service.  The Veteran's separation examination reflects a normal clinical evaluation of the lower extremities and the report of medical history form includes the Veteran's same report of a "trick" or locked knee.  The examiner noted that a trick left knee, cartilage removed, 1963, no locking or effusion, condition has never required a profile.  

Moreover, when examined by VA in July 2012, the examiner opined that the Veteran's left knee disability was less likely than not aggravated by service.  The examiner concluded that the knee disability was most likely aggravated by the Veteran's post-service work as a diesel mechanic for many years.  Similarly, in a January 2013 addendum opinion, the July 2012 VA examiner reviewed the claims file, noted the pertinent findings at the Veteran's entrance and separation from service and his treatment since that time, and again concluded that the Veteran's left knee disorder was less likely than not permanently aggravated by service and the natural progression of the disorder was not altered or worsened by any event that occurred during service.  The examiner included a complete rationale for the conclusion and considered the Veteran's lay statements in forming her opinion.  

Consequently, the Board finds that the preponderance of the evidence is against a finding that the preexisting left knee disorder underwent any increase during the Veteran's active duty service.  

The Board acknowledges the Veteran's assertions that he currently has left knee disorder that was permanently aggravated by his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation. Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of knee pain during service and knee pain since that time and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent VA examiner who reviewed the record, and found that the Veteran's left knee disorder was not permanently aggravated by the Veteran's active duty service.  That health care specialist found that the preexisting left knee disorder did not increase during service.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current left knee disorder to his service.  Bostain v. West, 11 Vet. App. 124 (1998). 

Therefore, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran had a left knee disorder prior to entrance to service and that disability did not increase in severity during service.  Therefore, service connection may not be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Bilateral Hip Disorder

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a bilateral hip disorder either secondary to his left knee disorder or which resulted from strenuous activity required in service.  

The Veteran's STRs do not reflect any complaints, findings, or treatment for a disability of the bilateral hips.  

VA outpatient treatment reports indicate that in October 2009, the Veteran was noted to be status post bilateral hip replacements.  

Private treatment reports from Dr. Sobey indicated that the Veteran had severe loss of joint space of the bilateral hips per x-ray in February 2005.  Although no records from the surgery are of record, Dr. Sobey's records indicate that the Veteran underwent a bilateral hip replacement surgery in February 2005.  

At an August 2009 hearing before a DRO, the Veteran testified that he believes that his bilateral hip condition is associated with his left knee disability because of gait changes and because of the work he did in service as a wheel track mechanic.  

At a January 2011 hearing before the Board, the Veteran testified that he believes that his bilateral hip condition is secondary to his left knee because he favors his left knee and due to his job in service which required jumping off armored track vehicles.  He stated that he developed arthritis due to his knee disorder.  He reported that he worked as a diesel mechanic in his civilian life but had to stop working in 2004 due to pain in his hips and knee.     

At a July 2012 VA examination, the examiner reviewed the claims file, elicited a medical history from the Veteran, and performed a physical examination following which she diagnosed right and left hip degenerative arthritis and opined that it was less likely than not due to service and more likely due to the Veteran's post-service work as a diesel mechanic which required stooping, lifting, squatting, etc.  The examiner also concluded that the bilateral hip disorder was not related to a service-connected disability.  The examiner noted that the Veteran was not in receipt of service connection for a left knee disorder.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral hip disorder.  

The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral hip disorder and his period of active service.  The earliest medical evidence of a diagnosis of arthritis of the bilateral hips was in February 2005.  Consequently, the earliest indication of a diagnosis of a bilateral hip disorder came more than thirty years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a bilateral hip disorder is also evidence that weighs against the Veteran's claim. 

The evidence does not show competent evidence of a relationship of the Veteran's bilateral hip disorder and his period of active service.  The only medical opinion of record indicates that it is less likely than not that a bilateral hip disorder was incurred in or aggravated by service.  The examiner included a complete rationale for the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's bilateral hip disorder is related to his period of service or that arthritis manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).

Finally, the Board has determined that service connection for a bilateral hip disorder is not warranted on a secondary basis.  As noted, the Veteran contends that his bilateral hip disorder is secondary to his left knee disorder.  However, as service connection has not been granted for a left knee disorder, service connection for a bilateral hip disorder is not warranted secondary to a service-connected disability, as the claimed underlying disability of a left knee disorder is not service-connected.  

Although the Veteran contends that he has a bilateral hip disorder related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the bilateral hip disorder because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his bilateral hip disorder being related to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a bilateral hip disorder during service or within a year of separation from service, and the file does not contain competent evidence linking a bilateral hip disorder to service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hip disorder, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for a throat disorder is denied.

Entitlement to service connection for a left knee disorder, to include a left knee replacement is denied.  

Entitlement to service connection for a right hip disorder, to include a hip replacement, secondary to a left knee disorder is denied. 

Entitlement to service connection for a left hip disorder, to include a hip replacement, secondary to a left knee disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


